DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1, 4-12, new claims 22 and 23 and Species: CJLP475 strain and CJLP243 strain, a culture thereof, a concentrate thereof or a dried form thereof, glycerol (cryoprotectant) and glucose (excipient) in the reply filed on 12/23/21 is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claims read on a product of nature.  The Lactobacillus plantarum strains were found in nature, e.g., in feces and colostrum of sows and piglets.  Even though isolation structurally changes a bacterial strain from its natural state, the resultant difference is no enough to render it markedly different because the genetic structure and properties have not been altered. See Myriad, 133 S.Ct. at 2166-18. Further, ‘an excipient’ reads broadly on water which does not materially affect the nature of the product or cause markedly different characteristics than the naturally-occurring counterpart. The functional requirements recited in claims 4-11 are inherent properties of the naturally-occurring bacteria.  Claim 11 further defines the cryoprotectant, but it is not required and the bacteria may still just have an excipient.  A recitation of the intended use of the claimed invention must result 
Claim Rejections - 35 USC § 112-Deposit Requirement
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4-12, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The specification lacks complete deposit information for the deposit of the CJLP475 strain deposited under accession No. KCCM12287P and CJLP243 strain deposited under accession No. KCCM11045P.  Because it is not clear that the properties the strain are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the strain, a suitable deposit for patent purposes is required.  

	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 102 or 103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sirichokchatchawan et al (Probiot. Antimicrobial. Proteins. Electronic publishing April 22, 2017. Vol 10: 383-390).
	Sirichokchatchawan et al disclose Lactobacillus plantarum 22F and 25F having an antiviral effect against porcine epidemic diarrhea virus (PEDV) and a culture thereof (see abstract and left column on page 384).  Although the strain names differ from those instantly claimed, a strain name is merely a matter where the inventor randomly names the strain.  The strains of the prior art are from the same Genus species with the same properties and effects, e.g., antiviral effect against PEDV.   If the claimed deposited strains and Applicants’ strains are not the same, they appear to be obvious or analogous variants because they appear to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and In re Best, 195 USPQ 430, 433 (CCPA 19&&).  Claim 12 further defines the cryoprotectant, but it is not required and the bacteria may still just have an excipient.  
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (or functional properties recited in the dependent claims), then it meets the claim.   An “excipient” reads on water and therefore would be inherent in the preparation of the compositions.  Applicants claim an L.plantarum composition with similar properties.  The disclosed strains of the prior art reference appear to be identical to Applicants' claimed strain given source and functional properties.  
	If the claimed deposited strain and Applicants’ strain are not the same, they appear to be obvious or analogous variants because they appear to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing Applicant's strain with the strain of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed strain and the strain of the prior art. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).  
8.	Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sirichokchatchawan et al .
	The teachings of Sirichokchatchawan et al are set forth above.  However, they do particularly recite non-naturally occurring excipients or cryoprotectant or freeze-dried composition with cryoprotectant.
	Griffiths teaches probiotic compositions comprising bacteria for the treatment and/or prevention of infection by pathogenic molecules.  Paragraph [0015] specifically recits that the Lactobacillus plantarum and paragraph [0014] teaches the strains may be lyophilized.  Paragraph [0073] teaches "Carriers" as used herein include pharmaceutically acceptable carriers, excipients, or stabilizers that are nontoxic to the cell or mammal being exposed thereto at the dosages and concentrations employed. Often the pharmaceutically acceptable carrier is an aqueous pH buffered solution. Examples of pharmacologically acceptable carriers include buffers such as phosphate, citrate, and other organic acids; antioxidants including ascorbic acid; low molecular weight (less than about 10 residues) polypeptides; proteins, such as serum albumin, gelatin, or immunoglobulins; hydrophilic polymers such as polyvinylpyrrolidone; amino acids such as glycine, glutamine, asparagine, arginine or lysine; monosaccharides, disaccharides, and other carbohydrates including glucose, mannose, and dextrins; chelating agents such as EDTA; sugar alcohols such as mannitol and sorbitol; salt-forming counterions such as sodium; and/or nonionic surfactants such as TWEEN.TM., polyethylene glycol (PEG), and PLURONICS.TM. Paragraph [0130] Lactobacillus acidophilus La5 and Lactococcus lactis were grown in whey protein based media. The spent medium after fermentation was freeze-dried and stored at -80 C until used. The 
	Freeze-drying, cryoprotectants both naturally-occurring and non-naturally occurring were well known in the probiotic art at the time the invention was made, as evidenced by Griffiths.  This allowed for preservation of the compositions.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an excipient and/or cryoprotectants in the compositions taught by  Sirichokchatchawan et al.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 4-12, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12 and 14-23 of copending Application No. 16/619,050 (reference application) in view of Kim et al (US 20120208260 A1).
	Kim et al teaches a bacterial composition, comprising: Lactobacillus plantarum CJLP243 strain KCCM 11045P and an effective amount of a lyophilization protecting agent, wherein the bacterial composition is a freeze-dried composition.  Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 1, 4-12, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-9 and 20 of copending Application No. 16/618,745 (reference application) in view of Kim et al (US 20120208260 A1).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims use the open language ‘comprising’ which allows for additional ingredients.  Co-pending claim 1 is drawn to a composition comprising an L.plantarum strain, which is the same deposited strain (CJLP475, accession No. KCCM12287P) present in the claimed composition and CJLP17 KCCM12249P.  The instant claims use the open language ‘comprising’ which allows for additional ingredients and it would have been prima facie obvious to further include the CJLP243 strain KCCM 11045P of Kim et al  since  Kim et al recite the composition may be used as a probiotic and has similar immune capabilities. It would have been obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Status of claims:
No claims are allowed.
Related application 16/979,725 (newly allowed; no Serial number yet) is drawn to a different bacterial strain with a different name and deposit number so no double patenting rejection is applicable.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/2/22